Opinion
WRIGHT, C. J.
Petitioner seeks to prohibit his prosecution for murder under the general criminal law. The respondent court, sitting as a juvenile court, directed petitioner’s prosecution as an adult in proceedings which were materially similar to those in Bryan v. Superior Court, ante, p. 575 [102 Cal.Rptr. 831, 498 P.2d 1079]. Petitioner raises no contentions not disposed of in that case.
*591For the reasons stated in Bryan, the alternative writ heretofore issued is discharged and the petition for a peremptory writ is denied.
McComb, J., Peters, J., Tobriner, J., Mosk, J., Burke, J., and Sullivan, J., concurred.